Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Species A in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the final limitation of how the nut operates is indefinite because it is unclear which configuration applicant intends to claim.  The nut is claimed as both “moves” and “locked” which as best understood cannot happen simultaneously.  Additionally, the “locked due to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darocha (US 10,724,215).  Darocha discloses a threaded nut (103) for coupling to a threaded rod (102).  The threaded nut comprising: a body (104) including a through hole (141), a mounting cavity (143); a plurality of threaded blocks (161, 162) to move radially in the cavity between locking (Fig. 7) and non-locking positions (Fig. 6), with each block having an inner thread and an outer first inclined surface and an outer first straight surfaces (pointed to in annotated figure below); and a pushing cover (105) including a second straight surface and a second angled surface (pointed to in annotated figure below) to move in a vertical direction where the inclined surfaces cooperate to move the threaded blocks to the locking position where the straight surfaces cooperate (column 6, paragraphs beginning line 37 and 61).  An inner wall of the cavity includes a first guiding portion for a second guiding portion on the cover (shown as the notch formed in the upper wall 144 in Fig. 3).

    PNG
    media_image1.png
    480
    1076
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit (US 6,179,539) in view Thau (US 5,035,528).  In considering the second embodiment, Benoit discloses a threaded nut (70) for coupling to a threaded rod (column 1, paragraph beginning line 34).  The threaded nut comprising: a body (12, 20, 22, 27) including having a through hole (14) and a mounting cavity (28); a plurality of threaded blocks (16, 18) to move radially in the cavity between locking (Figs. 13, 14) and non-locking (Figs. 11, 12) positions each block has an inner thread and an outer first inclined surface and an outer first straight surfaces (pointed to in annotated figure below); and a pushing cover (30) including a second actuating portion and a second straight surface (pointed to in annotated figure below) to move in a vertical direction where the inclined surface cooperate to move the threaded blocks to the locking .

    PNG
    media_image2.png
    550
    802
    media_image2.png
    Greyscale

Benoit does not disclose the cover having a second inclined surface.  Thau discloses a threaded nut including a plurality of threaded blocks (28) and a pushing cover (54) wherein each of the pushing cover and threaded blocks include an inclined surface to direct the cover to engage the blocks (Figs. 3 and 4).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the actuating surface of Benoit with a second inclined surface as disclosed in Thau in order to better direct the cover member to facilitate the engagement of the cooperating straight surfaces.  Once the combination was made, the second inclined surface would be annular.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Darocha or Benoit in view of Thau as applied to claim 1 above, and further in view of Li (US 6,974,291).  Li discloses the inclusion of a mounting seat (146) between a nut (140) and a “counter” (116).  The “counter” being an intended use.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to . 


Allowable Subject Matter
Claims 3 and 5-7 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Li is of additional interest for teaching a guiding and latching feature between the cover and body.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677